Exhibit 10.1

Dated 28 February 2011

Indigo Capital IV LP

as Seller 1

ICWET LP

as Seller 2

Industrie-Beteiligungs-Gesellschaft mbH (IBG)

as Seller 3

Amerigon Europe GmbH

as Purchaser

Amerigon Incorporated

as Guarantor

and

TMF Deutschland AG

as Process Agent

 

 

SHARE SALE AND PURCHASE AGREEMENT

 

 

LOGO [g155931g64a86.jpg]

F R A N K F U R T



--------------------------------------------------------------------------------

Index

 

Clause    Page   1.    APPROVAL      5    2.    SALE AND PURCHASE      5    3.
   PURCHASE PRICE, PAYMENT AND INTEREST      5    4.    CLOSING CONDITIONS     
6    5.    RESCISSION      8    6.    MERGER CONTROL      9    7.    CLOSING   
  10    8.    ACCEPTANCE OF TENDER OFFER      12    9.    SELLERS’ GUARANTEES   
  12    10.    REMEDIES      13    11.    STATUTE OF LIMITATION      13    12.
   LIMITATION OF LIABILITY      13    13.    GUARANTEES BY PURCHASER      14   
14.    PARTICIPATION, INFORMATION, MITIGATION      15    15.    PARENT GUARANTEE
     16    16.    ACKNOWLEDGEMENT OF CHANGE OF CONTROL      16    17.   
CONFIDENTIALITY      16    18.    NOTICES      17    19.    SERVICE OF PROCESS
     18    20.    CHOICE OF LAW, VENUE      18    21.    INTERPRETATION,
FORMALITIES, SEVERABILITY      18    22.    MISCELLANEOUS      19    ANNEX
4.1(F) – RELEASE OF SHARE PLEDGES      21    1.    RELEASE OF PLEDGE      21   
2.    CONDITION PRECEDENT      21    3.    NOTICE OF TERMINATION OF PLEDGE     
22    4.    CHOICE OF LAW, VENUE      22    ANNEX 19.2 – APPOINTMENT OF PROCESS
AGENT      23   

 

Seite 2



--------------------------------------------------------------------------------

SHARE SALE AND PURCHASE AGREEMENT

BETWEEN

 

(1) Indigo Capital IV LP, 30 King Street, London, EC2V 8EH, England (“Seller
1”);

 

(2) ICWET LP, 30 King Street, London, EC2V 8EH, England (“Seller 2”);

 

(3) Industrie-Beteiligungs-Gesellschaft mbH (IBG), Bockenheimer Landstrasse 10,
60323 Frankfurt am Main (“Seller 3”);

 

(4) Amerigon Europe GmbH, Ulmer Straße 160b, 81656 Augsburg, Amtsgericht
Augsburg, HRB 25596 (“Purchaser”);

 

(5) Amerigon Incorporated, 21680 Haggerty Road, Suite 101, Northville, Michigan
48167, USA (“Guarantor”); and

 

(6) TMF Deutschland AG, Eschenheimer Anlage 1, 60316 Frankfurt am Main as
Guarantor’s process agent (“Process Agent”)

The persons named at (1) to (3) above are hereafter also jointly referred to as
“Sellers” and each individually a “Seller” and, the persons named at (1) to
(4) above are hereafter also jointly referred to as “Parties” and each
individually a “Party”. (For the avoidance of doubt, the Process Agent is not a
Party and executes this agreement only for the purpose of acknowledging its
appointment in accordance with Clause 19.3.)

PREAMBLE

 

(A) W.E.T. Automotive Systems AG (the “Company”) is a German stock corporation
with registered place of business in Odelzhausen, registered in the commercial
register of the local court of Munich under number HRB 119793 with a stated
capital (Grundkapital) of EUR 9,600,000.00. The Company’s stated capital is
divided into 3,200,000 bearer shares (the “Shares”) without par value (auf den
Inhaber lautende Stückaktien) with the International Securities Identification
Number (ISIN) DE0005081608, each representing a calculatory share in the
Company’s stated capital of EUR 3.00. The bearer shares are embodied in one or
more global share certificates, held in collective custody
(Girosammelverwahrung) with Clearstream Banking AG, Frankfurt am Main (“CBA”) as
central depository bank for securities (Wertpapiersammelbank).

(B) Out of all Shares, the Company holds 159,988 Shares in itself (which so long
as they are held by the Company do not carry voting rights) equalling 5.00% of
its registered share capital and the Sellers hold in aggregate 2,297,663 Shares
(the “Sellers’ Shares”) equalling 71.80% of the Company’s registered share
capital and 75.58% of the voting rights in the Company (not including the Shares
held by the Company itself). The Seller’s Shares held by Seller 1 are booked on
three different depository accounts, two of which are subject to pledges in
favour of third parties. Details about the number of Sellers’s Shares held by
each Seller, the deposit accounts in which these are held and any encumbrances
thereof are set out in more detail in the table below:

 

Seller

  

Number of Sellers’

Shares

  

Deposit Account with
BHF-BANK Aktienge-

sellschaft no.:

    

Encumbrances

Seller 1   

106,918

(“UniCredit Shares”)

        pledged to UniCredit Bank AG by agreement of 15 April 2010 (“UniCredit
Pledge”)   

178,165

(“ING Shares”)

        pledged to ING Bank N.V. by agreement of 15 April 2010 (“ING Pledge”)   

641,414

(the “Indigo Shares”)

        n/a

Subtotal

   926,497         Seller 2    1,075,866         n/a Seller 3    295,300        
n/a Total    2,297,663        

 

Seite 3



--------------------------------------------------------------------------------

In relation to each Seller, each portion of Sellers’ Shares held by such Seller
in a particular deposit account according to the above table is hereafter
referred to as the “Sale Shares”.

 

(C) By agreement dated 6 April 2010 (the “Note Agreement”), the Company agreed
to issue a loan note in the amount of up to EUR 7,163,000 and by loan note of
16 April 2010 issued to Seller 2 a loan note in the amount of EUR 7,162,728.18
(the “Note”). As at 31 December 2010 the aggregate of principal and interest
accrued on the Note (excluding the entitlement to a final payment as set forth
in the Note) amounted to approximately EUR 7,925,000.

 

(D) By a senior facility agreement dated 4 August 2003, as last amended by the
“Ninth Amendment Agreement to the up to EUR 284,000,000 Facility Agreement dated
4 August 2003” (the “Senior Facility Agreement”), BHF-BANK Aktiengesellschaft as
agent and security agent and the lenders named therein agreed to provide to the
Company and certain of its affiliates as borrowers certain term loan and
revolving loan facilities in the aggregate amount of Euro 284,000,000. According
to the Senior Facility Agreement, all amounts advanced there under will become
due and payable upon the occurrence of a change of control, as would result from
consummation of the transaction contemplated by this agreement.

 

(E) Seller 1 and Seller 2 are subject to the terms of an intercreditor agreement
dated 4 August 2003, as last amended by the “Sixth Amendment Agreement to the
Intercreditor Agreement dated 4 August 2003” on 1 April 2010 (the “Intercreditor
Agreement”). According to the terms of the Intercreditor Agreement, Seller 1 and
Seller 2 may not transfer their Shares or the Notes unless the transferee
(previously or simultaneously) accedes to the Intercreditor Agreement.

 

(F) Purchaser wishes to acquire the Sellers’ Shares by purchasing from each
Seller the Sale Shares, and/or making a voluntary tender offer for the Shares.
Sellers wish to sell or tender to Purchaser the Sellers’ Shares. Purchaser also
intends (without being obliged to do so) to purchase or procure the repayment of
the Note within 18 months from acquiring the Sale Shares.

 

(G) Guarantor is Purchaser’s immediate parent, holding all shares in Purchaser.
In preparation of the anticipated purchase of the Sellers’ Shares and the Note
by Purchaser (the “Merger”), Sellers and Guarantor entered into a “Letter of
Intent Concerning Shares in W.E.T. Automotive AG” dated 14 January 2011 and last
executed by the parties thereto 19 January 2011 (the “LOI”). Guarantor has
agreed to guarantee performance by Purchaser of the obligations to be assumed by
Purchaser under this agreement.

 

Seite 4



--------------------------------------------------------------------------------

(H) Purchaser intends to secure debt financing for the Merger, on terms
acceptable to Purchaser and Guarantor by executing, and having Guarantor
execute, loan facility agreements with Bank of America or any other bank
selected by Purchaser (“Purchaser’s Bank”) and having Guarantor forward all or a
portion of the funds it receives in connection with its loan facility agreement
to Purchaser. Further, Guarantor intends to issue new shares in Guarantor after
the date hereof on terms acceptable to Guarantor and forward some or all of the
funds received through such equity issuance, to Purchaser.

 

(I) Purchaser expects the Company to execute a binding loan facility agreement
(“New Facility Agreement”) with Purchaser’s Bank no later than 28 March 2011
pursuant to which the facility outstanding under the Facility Agreement is
refinanced by or around the date Purchaser acquires the Sale Shares in which
case the restrictions imposed on the Note and the Shares held by Seller 1 and
Seller 2 by the Facility Agreement and the Intercreditor Agreement will fall
away.

 

(J) In this agreement the Parties and Guarantor wish to set out the terms and
conditions under which the Sellers’ Shares shall be sold to and purchased by the
Purchaser.

NOW THEREFORE IT IS AGREED WHAT FOLLOWS:

 

1. APPROVAL

 

1.1 The Parties and Guarantor agree that Seller 3 shall be bound by, and benefit
from, this agreement only subject to the condition that the execution of this
agreement is approved by the competent internal bodies (zuständige Gremien) of
Seller 3 (“Approval”) provided that in any event, the Approval shall be deemed
granted, the condition shall be deemed satisfied and Seller 3 shall become bound
by this agreement, when Seller 3 confirms that it has obtained the Approval (the
“Confirmation”) to Seller 1 (who will receive such Confirmation also on behalf
of Seller 2) and to Purchaser (who will receive such Confirmation also on behalf
of Guarantor) in writing (including telefax or pdf).

 

1.2 Seller 1, Seller 2, Purchaser and Guarantor agree that they shall be bound
by this agreement irrespective of whether the Approval is granted. The Parties’
rights to rescind this agreement pursuant to Clause 5 remains unaffected.

 

2. SALE AND PURCHASE

 

2.1 Each Seller hereby sells to Purchaser at the Agreed Share Price (as defined
below) the Sale Shares, together with all ancillary rights (Nebenrechte)
pertaining thereto, including all dividend rights (Gewinnbezugsrechte) to
undistributed profits of the current business year and of prior business years.
Purchaser hereby accepts such sales.

 

2.2 The transfer of the Sale Shares shall take place on the Closing Date and as
set forth further in Clause 7 below.

 

3. PURCHASE PRICE, PAYMENT AND INTEREST

 

3.1 The purchase price for each Sellers’ Share shall be EUR 40 resulting in the
Agreed Share Prices (as defined below) payable to each Seller in respect of the
Sale Shares as set out in the table below:

 

Seller

 

Sale Shares

 

Agreed Share Price (EUR)

Seller 1

  UniCredit Shares   4,276,720   ING Shares   7,126,600   Indigo Shares  
25,656,560

Seller 2

  1,075,866   43,034,640

Seller 3

  295,300   11,812,000

 

Seite 5



--------------------------------------------------------------------------------

In relation to each portion of Sale Shares shown in the above table (for the
avoidance of doubt, including in relation to each of the UniCredit Shares, the
ING Shares and the Indigo Shares), the purchase price payable therefor according
to the above table is hereafter referred to as the “Agreed Share Price”.

 

3.2 The Agreed Share Price shall be due and payable on the Closing Date (as
defined below) in accordance with Clause 7 to each Seller’s bank account(s) as
set out in the table below:

 

Seller

   Bank Account with BHF-BANK Aktiengesellschaft        Number      Sort Code  
   BIC Code  

Seller 1

        

ING Shares

        

UniCredit Shares

        

Indigo Shares

        

Seller 2

        

Seller 3

        

or to such other bank account(s) notified to Purchaser in writing at least three
days (other than a Saturday or Sunday) on which banks are open for general
business in Frankfurt am Main (Germany), London (UK) and New York City (USA)
(each such day a “Business Day”) prior to the instruction for the respective
wire transfer being given. Payments shall have debt releasing effect
(schuldbefreiende Wirkung) towards a Seller only if they are made to the Agreed
Account (as defined below).

In relation to each Seller and, in the case of Seller 1 in relation to each of
the UniCredit Shares, the ING Shares and the Indigo Shares, the bank account to
which the Agreed Share Price shall be paid according to the above table (or any
subsequent notification in accordance with the previous paragraph) is hereafter
referred to as the “Agreed Account”.

 

3.3 Payments due to a Seller shall bear interest at a rate of 10% p.a. from and
including the respective due date (which, for the Agreed Share Price, is the
Closing Date) to, but not including, the date of actual payment into the Agreed
Account. The interest method to be used shall be 30/360; i.e., any interest
shall be calculated on the basis of a month of 30 days and a year of 360 days.

 

4. CLOSING CONDITIONS

 

4.1 Following satisfaction of the following conditions (each a “Closing
Condition”), the Parties and Guarantor undertake to consummate this agreement in
the manner, at such time and at such place as is set forth in Clause 7 or 8
below:

 

  (a) the waiting period applicable to the Merger under the Hart-Scott-Rodino
Act (U.S.) (the “HSR Act”) has expired or been terminated to the effect that the
Merger may be consummated;

 

Seite 6



--------------------------------------------------------------------------------

  (b) the Merger may be consummated without violating the anti-trust, cartel or
similar laws under any other relevant jurisdiction (each a “Cartel Filing
Jurisdiction”) because (i) the applicable waiting period, notice period or other
similar period during which the Merger cannot be consummated have expired or
been terminated, or (ii) the competent merger control authorities have cleared
the Merger;

 

  (c) Purchaser has submitted to Bundesanstalt für Finanzdienstleistungsaufsicht
(“BaFin”) an offer document for a public takeover (the “Offer”) of the Company
in compliance with the laws of the Federal Republic of Germany, in particular,
but not limited to, the provisions of the German Securities Acquisition and
Takeover Act and the respective subordinate legislation, which contains a
financing confirmation within the meaning of sec. 13 (1) sentence 2 German
Securities Acquisition and Takeover Act and is not subject to any condition,
rescission or other withdrawal right other than (i) the conditions set out in
Clause 4.1(a) and (b) above, (ii) the condition of Purchaser having secured the
acquisition of Shares (including the Sale Shares) which represent 71.80% of the
Company’s registered share capital and (iii) as provided for by mandatory
applicable laws (the “Offer Document”);

 

  (d) Purchaser presents to Seller 1 and Seller 3 original declarations (or
certified copies thereof), together with any underlying documentation reasonably
requested by Seller 1, from Purchaser’s Bank confirming that the Agreed Share
Price for the Sale Shares of all Sellers will after satisfaction or waiver of
the Closing Conditions be advanced to Sellers by Purchaser’s Bank at any time
upon Guarantor’s or Purchaser’s request;

 

  (e) the Company has executed the New Facility Agreement;

 

  (f) Seller 1 has delivered to Purchaser duly executed written statements
conforming in all material respects with the form as attached as Annex 4.1(f)
from the respective holder of the UniCredit Pledge and the ING Pledge pursuant
to which the UniCredit Pledge and the ING Pledge, respectively, are removed and
cease to exist upon receipt of the Agreed Share Price (payable with regard to
the ING Shares and, respectively, the UniCredit Shares) on the Agreed Account.

 

4.2 Purchaser shall immediately inform Sellers when a Closing Condition set out
in Clause 4.1(a) or 4.1(b) has been fulfilled and provide Seller 1 without undue
delay with an unqualified confirmation from its lawyers addressed to Sellers
confirming to Sellers that the respective Closing Condition has occurred, in
each case accompanied by copies of the related documentation. Sellers 1 shall
immediately inform Purchaser and Guarantor when the Closing Condition set out in
Clause 4.1(f) has been fulfilled and provide Purchaser without undue delay with
copies of the related documentation.

 

4.3 Purchaser shall take all such activities as are reasonably required to
achieve fulfilment of the Closing Conditions set out in Clause 4.1(a) to 4.1(e).

 

4.4 Seller 1 shall take all such activities as are reasonably required to
achieve fulfilment of the Closing Condition set out in Clause 4.1(f).

 

4.5 Seller 1 may waive (with effect for all Sellers) the Closing Conditions set
forth in Clause 4.1 (c) and (d), Purchaser may waive the Closing Conditions set
forth in Clause 4.1(e) and (f); the Closing Conditions in Clause 4.1(a) and
(b) may only be waived by Seller 1 and Purchaser jointly. Unless otherwise
agreed by the Parties in writing, the effect of a waiver shall, however, be
limited to eliminating the need that the respective Closing Condition be
fulfilled before the Closing and shall neither prejudice the continuing
obligation of the responsible Seller, Purchaser or Guarantor, as the case may
be, to fulfil such Closing Condition nor its liability for non-performance of
its obligation to fulfil such Closing Condition. If Purchaser waives the Closing
Condition set out in Clause

 

Seite 7



--------------------------------------------------------------------------------

4.1(f) before 28 March 2011, it shall not be entitled to bring a claim for
breach of Clause 9.1(b) to the extent such breach is caused by the continuing
existence of the UniCredit Pledge and/or the ING Pledge, provided that Seller 1
remains obliged to remove such pledges.

 

5. RESCISSION

 

5.1 Seller 1 may rescind this agreement with immediate effect for and against
all Parties and Guarantor by written statement to Purchaser, if

 

  (a) Purchaser has not evidenced the satisfaction or waiver of

 

  (i) Closing Condition 4.1(a) by 28 May 2011; and

 

  (ii) Closing Condition 4.1(b) by 28 May 2011; and

 

  (iii) Closing Condition 4.1(c) by 28 March 2011; and

 

  (iv) Closing Condition 4.1(d) by 28 March 2011; and

 

  (v) Closing Condition 4.1(e) by 28 March 2011; or

 

  (b) Purchaser withdraws the Offer Document; or

 

  (c) BaFin prohibits Purchaser’s takeover offer; or

 

  (d) Purchaser fails to publish the Offer Document in accordance with Sec. 14
para. 3 sentence 1 of the German Securities Acquisition and Takeover Act
immediately after approval of the Offer Document by BaFin, at the latest within
three bank working days in Frankfurt a. M., Germany, after expiry of the review
period (without the BaFin having prohibited Purchaser’s takeover offer)
according to Sec. 14 para. 2 sentence 1 of the German Securities Acquisition and
Takeover Act; or

 

  (e) Purchaser or Guarantor fail to take within ten Business Days from the
Closing Date the Closing Actions (as defined below) to be taken by it at the
time and in the manner set out in Clause 7.2, unless this is caused by a
Seller’s failure to comply with its own obligations as set out in Clause 7.2 or
the Parties proceeding in accordance with Clause 8.

 

5.2 Purchaser may rescind this agreement with immediate effect by written
statement to Sellers, if

 

  (a) Seller 3 fails to provide the Confirmation to Seller 1 (who will receive
such Confirmation also on behalf of Seller 2) and to Purchaser (who will receive
such Confirmation also on behalf of Guarantor) by 28 March 2011; or

 

  (b) Seller 1 fails to achieve fulfilment of the Closing Condition set out in
Clause 4.1(f) by 28 March 2011; or

 

  (c) Closing Conditions 4.1(a) to (e) are not satisfied or waived by 28 May
2011; or

 

  (d) Sellers fail to take within ten Business Days from the Closing Date the
Closing Actions (as defined below) to be taken by them at the time and in the
manner set out in Clause 7.2, unless this is caused by Purchaser’s or
Guarantor’s failure to comply with its own obligations as set out in Clause 7.2
or the Parties proceeding in accordance with Clause 8.

 

5.3

If rescission is declared in accordance with Clause 5.1 or Clause 5.2, each
Party and Guarantor shall deliver to the other Party and Guarantor all
documents, working papers and other materials furnished to it by the respective
other Party or Guarantor in connection with the contemplated

 

Seite 8



--------------------------------------------------------------------------------

Merger, irrespective of whether such materials have been furnished before or
after the date this agreement has been executed (“Signing Date”).

 

5.4 Purchaser may only exercise its rescission right hereunder against all
Sellers jointly.

 

5.5 The performances to be rendered upon rescission shall be rendered
concurrently (Zug um Zug), provided that mutual payment obligations (if any)
shall be offset against each other.

 

5.6 If rescission is declared pursuant to Clauses 5.1 or 5.2, all further
obligations of the Parties and of Guarantor under this agreement will terminate,
except as otherwise set forth in this agreement and except that the obligations
set out in Clauses 17 through 22 will survive, and neither Party shall incur any
liability as a result of such rescission.

 

6. MERGER CONTROL

 

6.1 Purchaser shall and, to the extent required by applicable law, rule or
regulation, Sellers shall, (i) make, as promptly as practicable after the
Signing Date, (1) an appropriate filing of a Notification and Report Form
pursuant to the HSR Act, and (2) all other necessary filings with each Cartel
Filing Jurisdiction with respect to the Merger and (ii) supply, as promptly as
practicable, any additional information and documentary material that may be
reasonably requested pursuant to such requirements and use its commercially
reasonable efforts to cause the expiration or termination of the applicable
waiting periods under the HSR Act and all similar periods applicable in each
Cartel Filing Jurisdiction in the most expeditious manner practicable.

 

6.2 Each Party shall, in connection with the efforts referenced in 5.1 above to
obtain all requisite approvals, clearances and authorizations for the Merger,
use its commercially reasonable efforts to (i) cooperate in all respects with
each other in connection with any filing or submission and in connection with
any investigation or other inquiry, including any proceeding initiated by a
private party, (ii) promptly inform the other Party of any communication
received by such Party from, or given by such Party to, the Antitrust Division
of the U.S. Department of Justice (the “DOJ”), the Federal Trade Commission (the
“FTC”) or any other governmental entity, including any governmental entity of a
Cartel Filing Jurisdiction, and of any material communication received or given
in connection with any proceeding by a private party, in each case regarding any
of the transactions contemplated hereby, (iii) permit the other Parties, or the
other Parties’ legal counsel, to review in advance any communication to be given
by it to, and consult with each other in advance of any meeting or conference
with, the DOJ, the FTC or any other applicable governmental entity or any person
in connection with any proceeding by a private party and (iv) unless prohibited
by law, rule or regulation, give the other Parties and the other Parties’ legal
counsel the opportunity to attend and participate in such meetings and
conferences.

 

6.3 If any objections are asserted with respect to the Merger under any
applicable law or if any suit is instituted by any governmental entity or any
private party challenging any of the transactions contemplated hereby as
violative of any applicable law, each of the Parties shall use its commercially
reasonable efforts to resolve any such objections or challenge, including
responding to any request for information from any such governmental entity and
complying with any requirements or conditions imposed by any such governmental
entity so as to permit consummation of the transactions contemplated by this
agreement on the terms set forth in this agreement. Notwithstanding the
foregoing, in no event shall the obligations of the Parties under this Clause 6
(i) require any Party to pay or commit to pay any material amount of cash or
other consideration, make any material commitment or incur any material
liability or other material obligation in order to obtain the approvals,
clearances and authorizations described in this Clause 6, unless such Party
consents to thereto; provided, however, that if any Party other than Purchaser
is requested to pay any material amount of cash in order to obtain any such
approvals, clearances and authorizations described in this Clause 6, such other
Party shall give Purchaser the opportunity to make such payments on behalf of
such other Party and (ii) require any Party to consummate the Merger if the
essential terms

 

Seite 9



--------------------------------------------------------------------------------

of the Merger applicable to such Party have been materially modified by any
requirements or conditions imposed by a governmental entity (including, but not
limited to, requiring a Party to sell, divest or otherwise dispose of any assets
or business) so as to permit consummation of the transactions contemplated by
this agreement.

 

6.4 To the extent this is permitted by applicable law and subject to Sellers’
approval of any relevant filing or notification, Purchaser shall make any
filings and notifications required to be made with any competition authority
also on behalf of Sellers.

 

6.5 Where Guarantor is legally required to make any cartel filing, the
obligations imposed on Purchaser in this Clause 6 apply equally to Guarantor.

 

7. CLOSING

 

7.1 Subject to Clause 8, the consummation of this agreement (“Closing”) shall
take place at the offices of Milbank, Tweed, Hadley & McCloy LLP in Frankfurt am
Main at 9 hours CET on the fifth Business Day following satisfaction or waiver
of the Closing Conditions or, such earlier or later point in time or at such
other place as Sellers and Purchaser may agree (that date set or agreed for the
Closing to take place hereafter referred to as the “Closing Date”).

 

7.2 On the Closing Date, the Parties and Guarantor shall take the action (each a
“Closing Action”) set out below in the order set out below:

 

  (a) Purchaser shall hand over to Seller 1 copies of all approvals it has
obtained from competition authorities and originals of any statement from
Purchaser’s lawyers to be delivered to Sellers pursuant to Clause 4.2.

 

  (b) Guarantor shall hand over to each Seller one original of the Appointment
Letter (as defined in Clause 19.2 below).

 

  (c) Purchaser shall evidence to Sellers that

 

  (i) an amount equal to the Agreed Share Price is booked on its bank account
with Bank of America or any other bank of international repute selected by
Purchaser, by handing over to Seller 1 an account statement dated as of the
Closing Date;

 

  (ii) Purchaser’s bank has unconditionally and irrevocably committed by letter
or telefax to advance (without deduction or withholding) upon Purchaser’s oral
or telefax instruction amounts equal to each Agreed Share Price to each Agreed
Account, by handing over to Seller 1 an original of such letter or telefax;

 

  (d) Each Seller shall evidence to Purchaser that

 

  (i) the Sale Shares are booked on its deposit account(s) as stated in Clause
(B) of the Preamble;

 

  (ii) its bank has unconditionally and irrevocably committed by letter or
telefax to transfer the Sale Shares upon receipt of the Agreed Share Price on
the Agreed Account to such deposit account as Purchaser has notified to Seller 1
no less than five Business Days prior to Closing, by handing over to Purchaser
an original of such letter or telefax.

 

  (e) If on the Closing Date, the Intercreditor Agreement is still in force,
Purchaser shall accede to the Intercreditor Agreement by executing such
declarations as are required to effect such accession.

 

  (f) Purchaser shall pay the Agreed Share Price to each Agreed Account.

 

Seite 10



--------------------------------------------------------------------------------

  (g) Each Seller shall seek confirmation of receipt of the Agreed Share Price
from the bank(s) with whom it keeps the Agreed Account(s) and inform Purchaser
of such confirmation promptly.

 

7.3 After all Closing Actions have been fulfilled (or waived), Sellers and
Purchaser shall confirm in writing in a closing memorandum in such form as shall
be mutually agreed that all Closing Actions have been performed or waived and
that the Closing has occurred. For the avoidance of doubt, the legal effect of
such closing memorandum shall be limited to serve as evidence that all Closing
Actions have been performed or waived and that the Closing has occurred, but
shall not limit or prejudice in any manner the rights of the Parties or
Guarantor arising under this agreement or under applicable law.

 

7.4 Each Seller and Purchaser hereby agree that, conditional upon (aufschiebend
bedingt) the occurrence of the Closing Date, the consummation or waiver of the
actions set out in Clause 7.2(a) to (e) and receipt on the Agreed Account of the
Agreed Share Price,

 

  (a) title to the Sale Shares (sold for that Agreed Share Price), including in
relation thereto (i) the co-ownership rights to the underlying global share
certificates, (ii) any certificates for interest, dividends or renewal (Zins-
und Gewinnanteilsscheine, Erneuerungsscheine) and (iii) any rights to subscribe
for newly issued shares in the Company (Bezugsrechte), and

 

  (b) such Seller’s existing membership rights relating to the Sale Shares (sold
for that Agreed Share Price), and

 

  (c) such Seller’s claims for delivery (Herausgabe- und Auslieferungsansprüche)
vis-à-vis BHF-BANK Aktiengesellschaft as deposit bank of the Sale Shares (sold
for that Agreed Share Price) and vis-à-vis CBA (“Delivery Claims”), and

 

  (d) in the case of Seller 1 only, any claims of Seller 1 against ING Bank N.V.
under the ING Pledge for reassignment (Rückabtretung) of its Delivery Claims in
respect of the ING Shares (sold for that Agreed Share Price);

 

  (e) in the case of Seller 1 only, any claims of Seller 1 against UniCredit
Bank AG under the UniCredit Pledge for reassignment (Rückabtretung) of its
Delivery Claims in respect of the UniCredit Shares (sold for that Agreed Share
Price);

are hereby transferred to Purchaser in accordance with sections §§ 398, 413
German Civil Code (Bürgerliches Gesetzbuch).

(Purchaser acknowledges, that to the extent the Delivery Claims assigned by
Seller 1 under paragraph 7.4(c) relate to the ING Shares or the UniCredit
Shares, such Delivery Claims exist only conditional upon their reassignment in
accordance with paragraphs 7.4(d) and (e).)

 

7.5 Sellers may waive a Closing Action for which only Purchaser or Guarantor are
responsible, and vice versa. Unless otherwise agreed by the Parties in writing,
the effect of a waiver shall, however, be limited to eliminating the need that
the respective Closing Action be performed by or at the Closing and shall
neither prejudice the continuing obligation of the responsible Seller, Purchaser
or Guarantor, as the case may be, to bring about such Closing Action nor its
liability for non-performance of its obligation to bring about such Closing
Action.

 

7.6 Should the transfer of the Sellers’ Shares require any further act or
declaration, the parties shall upon Purchaser’s request take all reasonable
endeavors to take such further action and make such further declaration as and
when required.

 

Seite 11



--------------------------------------------------------------------------------

8. ACCEPTANCE OF TENDER OFFER

 

8.1 Provided (i) all Closing Conditions have been satisfied or waived or
(ii) all Closing Conditions other than Closing Conditions 4.1(a) and 4.1(b) have
been satisfied or waived and the Offer remains only subject to satisfaction of
Closing Conditions 4.1(a) and 4.1(b) by 28 May 2011, Purchaser may request that
consummation of the Closing in accordance with Clause 7 be replaced by Sellers
accepting the Offer and transferring their Sale Shares to Purchaser in
accordance with the Offer Document, provided that

 

  (a) by Sellers tendering their Sale Shares in acceptance of the Offer, the
Offer becomes finally binding, without there remaining any further condition,
rescission right or other risk of the Offer not being consummated, other than
satisfaction or waiver by 28 May 2011 of Closing Conditions 4.1(a) and 4.1(b) or
as provided for by mandatory applicable laws, and

 

  (b) the Offer Document will foresee that the offer price (which shall be no
less than EUR 40 per Share) (“Offer Price”) is to be paid, upon fulfilment by no
later than 28 May 2011 of its closing conditions (such conditions not to go
beyond those stated in Clause 4.1(c) (i) and (ii)), to the shareholders
tendering their Shares no later than 5 Business Days following the expiration of
the additional offer period pursuant to Section 16 para. 2 German Securities
Acquisition and Takeover Act or, in case later, the satisfaction or waiver of
Closing Conditions 4.1(a) and 4.1(b) by 28 May 2011.

 

8.2 If Sellers and Purchaser proceed in accordance with Clause 8.1 (and
irrespective of whether the conditions stated in the Offer will eventually be
satisfied), their rights and obligations under Clauses 2, 3, 5 and 7 (except for
Clause 7.2(e)) shall be replaced by the corresponding terms of the Offer and
(ii) Sellers undertake not to exercise any withdrawal or rescission right they
may have with respect to their tendered Shares pursuant to Section 22 para. 3
German Securities Acquisition and Takeover Act.

 

9. SELLERS’ GUARANTEES

 

9.1 Each Seller hereby severally represents and warrants, in each case only in
respect of itself and the Sale Shares sold by it, to Purchaser (but not to
Guarantor) in the form of an independent guarantee (Selbständiges
Garantieversprechen) within the meaning of Secs. 311 (1), 241 of the German
Civil Code as of the Signing Date and as of the Closing Date the following:

 

  (a) The execution and performance by Seller of this agreement is within its
corporate powers and has been duly authorized by all necessary corporate actions
on its part. Except for possible merger control clearance, Seller does not
require any consent or governmental authorization in connection with the
execution and consummation of this agreement.

 

  (b) Seller is the sole and unrestricted owner of the Sale Shares, which are
free and clear of any liens, encumbrances, pledges or other in rem rights of
third parties, except for the ING Pledge and the UniCredit Pledge which will
only be released upon receipt of the Agreed Share Price for the ING Shares and,
respectively, the UniCredit Shares on the Agreed Account and except for pledges
under general terms and conditions with the Sellers’ deposit account bank. No
dividends have been paid or resolved to be paid with respect to the Sale Shares
since 1 January 2010.

 

9.2 None of the Sellers represents, warrants, guarantees or otherwise accepts
any liability for the legal, economic or financial position of the Company nor
shall any of the Sellers be responsible or liable for or otherwise be affected
for the purposes of this agreement by the future development of the Company
(including its subsidiaries) after the date hereof.

 

Seite 12



--------------------------------------------------------------------------------

10. REMEDIES

 

10.1 Subject to Clauses 11 and 12 below, in case a guarantee given by a Seller
in Clause 9 (“Guarantee”) is incorrect, the respective Seller or Sellers shall
bring about the guaranteed position, provided that only in case this cannot be
effected otherwise within a reasonable period of time of no less than two months
or is impossible or the respective Seller(s) finally refuse(s) (verweigert
ernsthaft und endgültig) to do so, respective Seller or Sellers shall, subject
to Clause 10.2, pay to Purchaser the amount of money necessary to put Purchaser
in the financial position in which it would have been if the Guarantee had been
correct.

 

10.2 If, in case of a violation of the title Guarantee in Clause 9.1(b), a
Seller would, but for this Clause 10.2, be obliged to pay damages in an amount
exceeding 10% of the Agreed Share Price, then such Seller shall instead of
paying such damages have the right to repay to Purchaser the Agreed Share Price
concurrently (Zug um Zug) against re-transfer of the Sale Shares to it (or any
other person it may designate). (For the avoidance of doubt, the Agreed Share
Price and the corresponding 10% threshold shall be determined separately in
relation to each of the ING Shares, the UniCredit Shares and the Indigo Shares.)

 

11. STATUTE OF LIMITATION

All claims against any Seller under this agreement shall become time-barred 12
months after the Closing Date, provided however that the limitation period in
case of a violation of the Guarantees in Clause 9.1(b) shall be 24 months from
the Signing Date.

 

12. LIMITATION OF LIABILITY

 

12.1 Each Seller shall only be responsible for its own obligations. No Seller
shall be liable or responsible to Purchaser for (i) any breach of any Guarantee
or any other liability or obligation of any other Seller or (ii) any claim
against another Seller. If more than one Seller is liable in relation to the
same set of facts and circumstances, there (i) shall be only one claim arising
from these facts and circumstances and (ii) these Sellers shall be liable as
several debtors (Teilschuldner) therefor; the individual liability of each
Seller for such claim shall correspond to the percentage rate reflecting the
relation of the calculatory share (anteiliger Betrag des Grundkapitals) of each
such Seller’s Sale Shares to the aggregate calculatory share of the Sale Shares
of all Sellers liable for such claim, but in no case be higher than the
respective Seller’s maximum liability under Clause 12.4. In no case shall any
liability of Sellers for any claim, breach or obligation be a joint and several
liability or responsibility of Sellers (Gesamtschuldnerschaft).

 

12.2 Sellers shall under no circumstances be liable

 

  (a) for internal administrative and other overhead costs of Purchaser,
Guarantor or the Company, consequential damages, loss or reduction of revenues
or profits, damage to good will or damages based on an alleged inappropriateness
of the Agreed Share Price;

 

  (b) if Sellers’ participation rights under Clause 14 have not been observed,
unless and except to the extent Purchaser’s failure or delay in doing so, has
not increased the affected Seller’s liability;

 

  (c) or if after the Closing Date a liability is created or increased as a
result of any action or absence of mitigation efforts of Purchaser, Guarantor or
the Company.

 

12.3 Purchaser may only assert claims against any Seller, if and to the extent
that the aggregate amount of all such claims exceeds EUR 250,000, it being
understood that if this threshold is exceeded, only the exceeding amount may be
claimed.

 

Seite 13



--------------------------------------------------------------------------------

12.4 Each Seller’s liability under this agreement shall be limited to 10% of the
Agreed Share Price. This limitation shall not apply in case of a violation of
the Guarantee in Clause 9.1(b), in which case each Seller’s liability shall be
limited to the amount of the Agreed Share Price paid for the Sale Shares
affected. (For the avoidance of doubt, the Agreed Share Price and the
corresponding 10% threshold shall be determined separately in relation to each
of the ING Shares, the UniCredit Shares and the Indigo Shares.)

 

12.5 The Parties and Guarantor agree that the limitations stipulated in Clauses
11 and 12 of this agreement shall survive a rescission or other termination of
this agreement and shall apply to any and all rights and remedies which
Purchaser or Guarantor may have against one or more Seller(s) for any breach of
any Guarantee or other (contractual or non-contractual) obligation under or in
connection with this agreement, the LOI or in any way whatsoever otherwise
arising in connection with the Merger and its preparation. Except for claims for
specific performance of express obligations under this agreement (primäre
Erfüllungspflichten) and damages claims for violating such claims for specific
performance, all rights, claims and remedies of any legal nature that any Party
or Guarantor may otherwise have against each other shall be excluded. This shall
in particular apply to any right to rescind (zurücktreten) (other than pursuant
to Clause 5) from, or otherwise terminate, this agreement or to require the
winding up of the Merger, any claims for breach of pre-contractual obligations
(culpa in contrahendo) including claims under Sections 241 para. 2, 311 para. 2
and para. 3 German Civil Code, any claims for breach of contract (Schadensersatz
wegen Pflichtverletzung) including claims under Sections 280, 282 German Civil
Code (unless stipulated otherwise in the foregoing sentence), any claims based
on frustration of contract (Störung der Geschäftsgrundlage) including claims
under Section 313 German Civil Code, any claims for defects of the Sale Shares
or the business of the Company (including its subsidiaries) under Sections 437
to 441 German Civil Code, and any claims under tort including claims under
Sections 823 et seq. BGB, provided that Clauses 12.3 and 12.4 shall not apply to
claims for willful deceit (arglistige Täuschung) or other intentional breaches
of contract (vorsätzliche Vertragsverletzungen).

 

13. GUARANTEES BY PURCHASER

 

13.1 Purchaser and Guarantor represent and warrant to Sellers in the form of a
Guarantee (Selbständiges Garantieversprechen) within the meaning of Secs. 311
(1), 241 of the German Civil Code as of the Signing Date and as of the Closing
Date the following:

 

  (a) The execution and performance by each of them of this agreement is within
their corporate powers and has been duly authorized by all necessary corporate
actions on the part of Purchaser and Guarantor. Except as stated in Clause 6,
Purchaser and Guarantor do not require any consent or governmental authorization
in connection with the execution and consummation of this agreement.

 

  (b) Purchaser and Guarantor are not aware of any material inaccuracies or
omissions in information regarding the Company which either of them has received
from either Seller or the Company itself.

 

13.2 In case of a violation of the guarantees contained in Clause 13.1, Clauses
10, 11, 12.2 to 12.5 and 14 shall apply mutatis mutandis.

 

13.3 Except to the extent required by mandatory law, Purchaser shall not, and
shall cause the Company (including its subsidiaries) not to, raise any claims
relating to actions taken prior to Closing against any Seller in its capacity as
direct or indirect shareholder of the Company.

 

Seite 14



--------------------------------------------------------------------------------

14. PARTICIPATION, INFORMATION, MITIGATION

 

14.1 Purchaser shall promptly

 

  (a) inform Seller 1 and, if different, the affected Seller, by courier or
registered letter with return receipt (Einschreiben mit Rückschein) of any
circumstance whereby it reasonably appears that any Seller is or may be liable
to make any payment under this agreement, stating, to the extent possible, the
grounds and nature of the potential claim and its estimated amount, within a
period of one month from the time Purchaser or Guarantor learns of such
circumstance; provided, however, that Purchaser’s failure to give, or delay in
giving, such to Seller 1 and, if different, the affected Seller, will relieve
the affected Seller of any liability or obligation under this agreement, unless
and except to the extent, and only to the extent, such affected Seller is not
prejudiced as a result of such failure or delay and Purchaser can show the
amount by which Seller was not so prejudiced; and

 

  (b) thereafter keep Seller 1 and, if different, the affected Seller reasonably
informed of all developments in relation thereto; and

 

  (c) provide all such information and documentation (no matter how it is
recorded or stored) as Seller 1 or, if different, the affected Seller shall
reasonably request in connection therewith; and

 

  (d) ensure that the affected Seller (through or together with its advisers who
have to be subject to market standard confidentiality agreements or a
professional duty of secrecy) can investigate the basis of and the amount
potentially payable with respect to a potential liability claim, provided that
the right to investigate includes the right to receive all information and
assistance, have access to premises and personnel during ordinary working hours
and the right to examine and copy or photograph any assets, accounts, documents
or records, in each case to the extent actually or potentially relating to the
claim, as the affected Seller may reasonably request; and

 

  (e) take, and shall cause the Company to take, all reasonable steps and action
as are necessary or as the affected Seller may require in order to mitigate any
claim against any Seller and act and cause the Company to act, in accordance
with such request, subject to Purchaser and the Company being indemnified by the
affected Seller against all reasonable costs and expenses incurred in connection
therewith.

 

14.2 In circumstances where (i) a claim is made against Purchaser or Company
which should reasonably be expected to give rise to a claim against a Seller or
(ii) Purchaser or the Company should reasonably be expected to be able to
recover from a third party any sum in respect of any facts or circumstances by
reference to which Purchaser has or should be reasonably expected to have a
claim against a Seller, Purchaser shall and shall procure that the Company, in
each case prior to taking any action under this agreement, promptly and
diligently take all such action as the affected Seller may reasonably request,
including the institution of proceedings and the instruction of professional
advisers approved by the affected Seller to act on behalf of Purchaser or the
Company to avoid, dispute, resist, compromise, defend or appeal against any
claim pursuant to (i) or make such recovery pursuant to (ii), as the case may
be, in accordance with the instructions of the affected Seller to the intent
that such action shall be delegated entirely to affected Seller.

 

14.3 In circumstances where a Party has paid to the other Party an amount in
respect of a claim under this agreement and subsequent to the making of such
payment the receiving Party recovers from some other person a sum which is
referable to that payment, the receiving Party shall promptly repay to the
paying Party an amount equal to the amount so recovered (net of costs of
recovery) or, if lower, the amount paid by that paying Party to receiving Party.

 

Seite 15



--------------------------------------------------------------------------------

14.4 If and to the extent a claim with respect to a breach of a Guarantee
exists, all reasonable costs and expenses incurred by Purchaser and all costs
incurred for meeting any requests of an affected Seller shall be borne by that
Seller liable for such breach; if and to the extent a claim with respect to a
breach of a Guarantee does not exist, all reasonable costs and expenses incurred
by any Seller shall be borne by Purchaser.

 

15. PARENT GUARANTEE

 

15.1 Guarantor hereby irrevocably and unconditionally guarantees to each Seller
the due and punctual performance and satisfaction by Purchaser of all
obligations and liabilities Purchaser incurs under, as a result of or otherwise
in connection with this agreement.

 

15.2 If any obligation of Purchaser under this agreement is not satisfied when
due, Guarantor shall upon first written demand of the affected Seller by courier
or registered letter with return receipt and in any event within three Business
Days of receipt by Guarantor of such request from any affected Seller pay to
that Seller whatever amount owed by Purchaser to that Seller pursuant to this
agreement.

 

15.3 This guarantee is a continuing guarantee and will extend to the ultimate
balance of all sums payable by Purchaser under this agreement, regardless of any
intermediate payment or discharge in whole or in part.

 

15.4 If any discharge or arrangement is made in whole or in part on the faith of
any payment, security or other disposition which is avoided or must be restored
on insolvency, liquidation or otherwise without limitation, the liability of
Guarantor under this Clause 15 will continue as if the discharge or arrangement
had not occurred.

 

15.5 Guarantor and Purchaser hereby waive any right they may have of first
requiring a Seller to proceed against or enforce any other right or security or
claim payment from any person, including, without limitation, Purchaser, before
claiming from Guarantor under this agreement.

 

15.6 Guarantor acknowledges that except for Clauses 18 and 20 of this agreement,
this agreement does not create any rights of or for the benefit of Guarantor and
that Guarantor shall not be entitled to claim performance of or assert any other
rights under or arising out of this agreement.

 

16. ACKNOWLEDGEMENT OF CHANGE OF CONTROL

Purchaser acknowledges that the Merger will constitute a change of control under
the Senior Facility Agreement which, among other things, will entitle the
financing bank(s) to declare all or part of the outstanding amounts under such
debt arrangement immediately due and payable. Purchaser further acknowledges
that Sellers and/or the Company have notified or will notify the financing banks
of the Merger contemplated by this agreement. Sellers have agreed to support
Purchaser and the Company in any refinancing efforts, provided that no Seller
shall be under any obligation or incur any liability risk or liability in
relation to such agreement to support.

 

17. CONFIDENTIALITY

 

17.1 The Parties and Guarantor mutually undertake to keep Confidential
Information (as defined below) secret and confidential vis-à-vis any third party
and keep any part of this agreement confidential among themselves, except that
Confidential Information may be disclosed:

 

  (a) to persons affiliated with a Party and its officers, directors, employees
and to professional advisers who have a need to know such information; or

 

  (b)

where requested or required by any court of competent jurisdiction or any
competent judicial, governmental, supervisory or regulatory body or where
required by the rules of any

 

Seite 16



--------------------------------------------------------------------------------

 

stock exchange, regulation or law (the Parties expressly acknowledge that
Guarantor is required under applicable law to disclose this entire agreement in
a filing with the U.S. Securities and Exchange Commission within four Business
Days of the Signing Date); or

 

  (c) where disclosure is required in order for a Party or Guarantor to honor or
enforce any provision of this agreement (or to defend against any other Party’s
or Guarantor’s alleged enforcement of any provision of this agreement); or

 

  (d) with the prior written consent of Sellers or Purchaser, respectively; or

 

  (e) by the Purchaser after Closing.

 

17.2 For the purposes of Clause 17.1, “Confidential Information” shall mean any
information relating to this agreement or to the Company (including its
subsidiaries), in whatever form, and includes information given orally and any
document, electronic file or any other way of representing or recording
information which contains or is derived or copied from such information, except
to the extent that the relevant facts (i) are or become public knowledge other
than as a direct or indirect result of any breach of Clause 17.1, (ii) are or
were known by the relevant person before the date the information is or was
disclosed to it or (iii) are lawfully obtained after that date.

 

17.3 No press releases or other public announcement concerning the transactions
contemplated by this agreement shall be made by any Party or Guarantor unless
the form and text of such announcement shall first have been approved by all
other Parties except that – if that Party or Guarantor are required by law or by
applicable stock exchange regulations to make an announcement – the
aforementioned approval requirement shall not apply.

 

18. NOTICES

 

18.1 All declarations, notices or other communications hereunder (“Notice”)
shall be done in writing in the English language and delivered by hand, by
courier, by facsimile or scanned letter transmitted by email to the person at
the addresses set forth in Clause 18.2, or such other addresses as may be
designated by the respective Party or Guarantor to the other Party or the
Guarantor in the same manner.

 

18.2 Any Notice to be given under or in connection with this agreement or the
LOI shall be addressed as follows:

 

  (a) if directed to Seller 1 or Seller 2:

 

  (i) Indigo Capital IV LLP, 30 King Street, London EC2V 8EH, England, Fax: +44
(0) 20 7397 1531.

 

  (ii) with a copy to: Markus Strelow, Mayer Brown LLP, Bockenheimer Landstrasse
98-100, 60323 Frankfurt am Main, Fax +49 (0) 69 7941 100.

 

  (b) if directed to Seller 3:

 

  (i) Industrie-Beteiligungs-Gesellschaft mbH, Thomas Graf, Bockenheimer
Landstrasse 10, 60323 Frankfurt am Main, Fax +49 (0) 69 718 3206.

 

  (ii) with a copy to: Sandra Gransberger, BHF-BANK Aktiengesellschaft,
Bockenheimer Landstraße 10, 60323 Frankfurt am Main, Fax +49 (0) 69 718 123545.

 

Seite 17



--------------------------------------------------------------------------------

  (c) If directed to Purchaser or Guarantor:

 

  (i) Amerigon Europe GmbH and Amerigon Incorporated, Attn: Daniel R. Coker,
21680 Haggerty Road, Suite 101, Northville, Michigan 48167, United States of
America, Fax +1 248 504 0500.

 

  (ii) with a copy to: Peter Memminger, Milbank Tweed, Hadley & McCloy LLP,
Taunusanlage 15, 60325 Frankfurt am Main, Fax +49 (0) 69 71914 3500.

 

18.3 Each Party and Guarantor shall communicate any change of its respective
address as soon as possible in writing to the respective other parties. Until
such communication, the address as hitherto shall be relevant.

 

18.4 The receipt of copies of Notices by a Party’s or Guarantor’s advisor shall
not constitute or substitute the receipt of such Notices by the Party itself.

 

19. SERVICE OF PROCESS

 

19.1 Without prejudice to any other means or mode of service allowed under any
relevant law, Guarantor

 

  (a) hereby irrevocably appoints Process Agent (Zustellungsbevollmächtigter)
for service of process (Entgegennahme von Schriftstücken) in relation to any
proceedings before any court of the Federal Republic of Germany in connection
with this agreement, and

 

  (b) agrees that failure by Process Agent to notify it of the service of
process (Zustellung) will not invalidate the service of process or proceedings
concerned.

 

19.2 Guarantor undertakes to deliver to Process Agent without undue delay
following the Signing Date an appointment letter in the form of Annex 19.2
(“Appointment Letter”) and if a person appointed as Process Agent ceases to hold
that capacity, to appoint promptly another person domiciled in Germany as
Process Agent in accordance with this Clause 19.

 

19.3 Process Agent hereby acknowledges its appointment. Process Agent shall
ensure that documents to be served to Guarantor can validly be served by
delivery to Process Agent. In particular, Process Agent shall notify each Seller
without undue delay of any change of address, accept any documents delivered to
it on behalf of any Seller, and fulfill any requirements of § 171 German Code of
Civil Procedure (Zivilprozessordnung - ZPO), in particular present an original
of the Appointment Letter to the person effecting the service of process in
compliance with § 171 sentence 2 ZPO. Process Agent hereby undertakes to notify
to Sellers any revocation or other termination of its appointment as Process
Agent.

 

19.4 Unless another German address is notified to Sellers, documents shall be
served to Process Agent at the following address: TMF Deutschland AG,
Eschenheimer Anlage 1, 60316 Frankfurt am Main.

 

20. CHOICE OF LAW, VENUE

 

20.1 This agreement and any non-contractual rights and obligations arising out
of or in connection with this agreement are subject to the laws of Germany.

 

20.2 The courts of Frankfurt am Main, Germany have exclusive jurisdiction to
settle any dispute arising out of or in connection with this agreement.

 

21. INTERPRETATION, FORMALITIES, SEVERABILITY

 

21.1 Capitalised and italicised terms are defined within this agreement and such
definitions shall apply to each and every use of such terms within the
agreement.

 

Seite 18



--------------------------------------------------------------------------------

21.2 In case of doubt, the meaning of the German expressions used in this
document shall prevail over the meaning of the English expressions to which they
relate.

 

21.3 A reference to the or this agreement implies reference to all annexes
included in this agreement.

 

21.4 This agreement comprises the entire agreement between the Parties and
Guarantor with respect to the Merger. Unless otherwise stated herein, any prior
oral or written agreements or letters of intent, including in particular the
LOI, that relate to the Merger shall be cancelled and superseded by this
agreement.

 

21.5 A Party’s failure or delay to insist on strict performance of any provision
of this agreement or exercise any power, right or remedy hereunder shall not
operate as or be deemed to be a waiver thereof or of any right or remedy for
breach of a like or different nature nor shall any single or any partial
exercise of any power, right or remedy preclude its further exercise or the
exercise of any other power, right or remedy.

 

21.6 Changes, amendments to this agreement and waivers shall be valid only if
made in writing. This shall also apply to amendments of this provision.

 

21.7 In the event that any provision of this agreement shall be or become
invalid or unenforceable or if this agreement should show a gap, this shall not
affect the validity of the remaining provisions of this agreement. In any such
case, such valid and enforceable provision shall apply which the parties would
have agreed upon in the light of the economic purpose pursued with this
agreement, had they considered the matter when executing this agreement.

 

22. MISCELLANEOUS

 

22.1 Except as otherwise stated in this agreement, all payments under or in
connection with this agreement shall be made free of all taxes, bank charges and
other deductions by wire transfer of immediately available funds, value as of
the relevant due date.

 

22.2 Except as otherwise stated in this agreement, the Parties and Guarantor
shall not be entitled to exercise any right of set-off or retention right with
respect to any payment to be made by them under this agreement unless their
claim is finally decided by a final court judgement or arbitration award.

 

22.3 All (i) transfer taxes, stamp duties, registration duties, costs of share
transfer (for the avoidance of doubt, such costs shall not include any costs
related with the removal of the share pledge on the Seller’s Shares, the
refinancing of the Company’s existing financing or any other similar or
extraordinary items, but merely the costs for the booking of the ownership
transfer for the Seller’s Shares in the respective deposit accounts) and other
charges and similar costs payable in connection with the execution of this
agreement and the implementation of the Merger, and (ii) costs and fees in
connection with any applicable merger control clearances (except for any
Seller’s costs of professional advisors retained by any Seller in connection
with any filing under the HSR Act), shall be borne by Purchaser. All other costs
and expenses incurred by a person in connection with this agreement (including
the costs of a Seller’s professional advisers in connection with any filing
under the HSR Act) shall be borne by the person incurring such costs.

 

22.4 Except as otherwise provided herein, no Party nor Guarantor shall be
entitled to assign any rights or claims under this agreement without the prior
written approval of the other Parties, except that each Party and Guarantor may
assign its rights or claims hereunder to its affiliates and Purchaser and
Guarantor may assign its rights or claims hereunder to any banks financing the
Merger.

 

Seite 19



--------------------------------------------------------------------------------

28 February 2011      28 February 2011

/s/ Martin Stringfellow                    

    

/s/ Daniel R. Coker                    

Indigo Capital LLP in its capacity as

Manager of Indigo Capital IV LP

     Amerigon Incorporated

/s/ Martin Stringfellow                    

    

/s/ Daniel R. Coker                    

Indigo Capital LLP in its capacity as

Manager of ICWET LP

     Amerigon Europe GmbH

/s/ Sandra Gransberger                    /s/ Thomas Graf        

    

/s/ Ursula Rutovitz                    

Industrie-Beteiligungs-Gesellschaft mbH      TMF Deutschland AG

 

Seite 20



--------------------------------------------------------------------------------

Annex 4.1(f) – Release of Share Pledges

AGREEMENT OF RELEASE

This agreement of release of security over shares in W.E.T. Automotive Systems
AG is made on l between

 

(1) [Pledgee], l, Germany, as pledgee (“Pledgee”), and

 

(2) Indigo Capital IV LP, 30 King Street, London, EC2V 8EH, England, as pledgor
(“Pledgor”).

PREAMBLE

 

(A) By “Kauf- und Übertragungsvertrag” of l (“Mezzanine Purchase Agreement”)
Pledgor and ICWET LP purchased from Pledgee the full share of Pledgee’s
participation in the Mezzanine Darlehensvertrag (as defined in such Mezzanine
Purchase Agreement). Pursuant to Clause 1.3 of the Mezzanine Purchase Agreement
Pledgee is entitled to an “Erhöhungsbetrag” as set out in more detail therein
(“Top-Up”).

 

(B) On 15 April 2010 Pledgee and Pledgor executed a “Second Ranking Securities
Account Pledge Agreement” (the “Agreement”) to secure Pledgee’s right to receive
the Top-Up.

 

(C) Pledgor intends to sell and transfer the Purchased Shares (as defined in the
Agreement) to a third party who is interested to acquire, inter alia, the
Purchased Shares. Pledgee is prepared to release the pledge over the Pledged
Items (as defined in the Agreement) to the extent required to permit Pledgor to
effect the sale and transfer of the Purchased Shares to the envisaged purchaser.

NOW THEREFORE IT IS AGREED WHAT FOLLOWS:

 

1. RELEASE OF PLEDGE

 

1.1 Subject to the condition precedent stated in Clause 2 below, Pledgee

 

  (a) hereby releases and terminates the pledge granted to it by Pledgor over
the Pledged Items pursuant to the Agreement;

 

  (b) hereby reassigns to Pledgor the claims assigned to it by Pledgor under
Clause 1.3 of the Agreement.

 

1.2 Pledgor hereby accepts the above release and assignment.

 

1.3 Pledgor confirms its obligation not to withdraw the Purchase Price from the
Purchase Price Income Account (as defined in Clause 2 below) until and except to
the extent it has satisfied Pledgee’s right to receive the Top-Up.

 

2. CONDITION PRECEDENT

 

2.1 The release and reassignment agreed in Clause 1.1 are subject to receipt of
Euro l (“Purchase Price”) on the following account:

Account number l

Bankleitzahl 500 202 00

BHF-BANK Aktiengesellschaft, Frankfurt

 

Seite 21



--------------------------------------------------------------------------------

IBAN: l

BIC: BHFBDEFF500

(“Purchase Price Income Account”),

provided that the payment instruction was not made subject to any condition,
revocation or reservation.

 

3. NOTICE OF TERMINATION OF PLEDGE

Pledgee hereby authorises Pledgor to notify the Depository Bank (as defined in
the Agreement) of the release and termination of the pledge, subject to the
condition stated in Clause 2, stipulated herein and to perform all other acts
and things required or conducive in relation thereto.

 

4. CHOICE OF LAW, VENUE

 

4.1 This agreement is governed by the laws of the Federal Republic of Germany.
Any non-contractual rights and obligations arising out of or in connection with
this Agreement shall also be governed by the laws of the Federal Republic of
Germany.

 

4.2 The courts of Frankfurt am Main, Germany have exclusive jurisdiction to
settle any dispute arising out of or in connection with this agreement. This
Clause 4.2 is for the benefit of Pledgee only. Pledgee may start proceedings in
any other court with jurisdiction.

Pledgor:

Indigo Capital IV LP

 

Date:          By:   

 

     

 

   (signature(s))       (name of signatory/ies)

Pledgee:

[Pledgee]

 

Date:        By:  

 

    

 

  (signature(s))      (name of signatory/ies)

 

Seite 22



--------------------------------------------------------------------------------

Annex 19.2 –

Appointment of Process Agent

(Bestellung eines Zustellungsbevollmächtigten)

Amerigon Incorporated,

21680 Haggerty Road, Suite 101, Northville, Michigan 48167, USA

TMF Deutschland AG,

Eschenheimer Anlage 1, 60316 Frankfurt am Main

[date]

 

Reference:   Betreff: Share Sale and Purchase Agreement dated 28 February 2011  
Aktienkaufvertrag vom 28. Februar 2011 Dear Sirs,   Sehr geehrte Damen und
Herren,

we hereby irrevocably appoint you as our agent for service of process in
relation to any proceeding before any German court in connection with the above
mentioned agreements.

 

hiermit bevollmächtigen wir Sie unwiderruflich, sämtliche Schriftstücke, die uns
im Zusammenhang mit Verfahren vor deutschen Gerichten in Verbindung mit dem oben
genannten Verträgen zugestellt werden sollen, entgegenzunehmen.

Yours sincerely   Mit freundlichen Grüßen

 

 

 

Place, date   Ort, Datum

 

 

 

Amerigon Incorporated

(Principal)

 

Amerigon Incorporated

(Vollmachtgeber)

 

Seite 23



--------------------------------------------------------------------------------

  

 

(Signature(s) of Guarantor)

 

Seite 24